Case 19-33636-KLP   Doc 24   Filed 08/02/19 Entered 08/02/19 11:12:23   Desc Main
                             Document     Page 1 of 7
Case 19-33636-KLP   Doc 24   Filed 08/02/19 Entered 08/02/19 11:12:23   Desc Main
                             Document     Page 2 of 7
Case 19-33636-KLP   Doc 24   Filed 08/02/19 Entered 08/02/19 11:12:23   Desc Main
                             Document     Page 3 of 7
Case 19-33636-KLP   Doc 24   Filed 08/02/19 Entered 08/02/19 11:12:23   Desc Main
                             Document     Page 4 of 7
Case 19-33636-KLP   Doc 24   Filed 08/02/19 Entered 08/02/19 11:12:23   Desc Main
                             Document     Page 5 of 7
Case 19-33636-KLP   Doc 24   Filed 08/02/19 Entered 08/02/19 11:12:23   Desc Main
                             Document     Page 6 of 7
Case 19-33636-KLP   Doc 24   Filed 08/02/19 Entered 08/02/19 11:12:23   Desc Main
                             Document     Page 7 of 7
